Exhibit 10.6

 

CUBIST PHARMACEUTICALS, INC.

2014 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

FOR NON-U.S. PARTICIPANTS (EMPLOYEES)

 

This Restricted Stock Unit Agreement (the “Agreement”) governs an award (the
“Award”) of restricted stock units (“RSUs”) to employees of Cubist
Pharmaceuticals, Inc. (the “Company”) who have been selected for participation
(each such employee, a “Participant”) under the Company’s 2014 Omnibus Incentive
Plan (as amended from time to time, the “Plan”).  The details of an Award made
to a Participant will be set forth in a letter from the Participant’s manager or
other written communication from the Company (a “Notice”).

 

In consideration of the premises and the mutual covenants contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Participant
agree as follows:

 

1.              Relationship to the Plan.  The Participant specifically
understands and agrees that the Award is being issued under the Plan, a copy of
which the Participant acknowledges he or she has read and understands and by
which Plan the Participant agrees to be bound.  The provisions of the Plan are
incorporated into this Agreement by reference.

 

2.              Grant of Award.  The Participant will be notified of his or her
Award through a Notice.  The Notice will contain, among other things, the number
of RSUs subject to the Award and the grant date of the Award (such date, the
“Grant Date”).  The Award consists of a contingent entitlement of the
Participant to receive one share of Stock with respect to each RSU forming part
of the Award, as set forth in the Notice, subject to the terms and conditions of
this Agreement and the Plan.  For the avoidance of doubt, the total number of
RSUs subject to the Award, as set forth in the Notice, is subject to adjustment
pursuant to Section 7 of the Plan.  The Participant is required to acknowledge
and accept the terms of this Agreement and the Plan in the manner set forth in
Section 21 within the time period specified in the Notice.

 

3.              Meaning of Certain Terms.  Except as otherwise defined herein,
all capitalized terms used herein have the same meaning as in the Plan.

 

4.              Vesting and Settlement of Award.  Unless earlier terminated or
forfeited, the Award will vest as to 25% of the RSUs on each of the first,
second, third and fourth anniversaries of the Grant Date (each a “Vesting
Date”), provided that the Participant remains continuously Employed through the
applicable Vesting Date.  The Company will be obligated to deliver to the
Participant such number of shares of Stock equal to the number of RSUs that vest
in accordance with this Section 4 as soon as practicable following the Vesting
Date and in all events within sixty (60) days following the Vesting Date.

 

5.              Termination of the Award.

 

a.              If the Participant’s Employment ceases for any reason prior to a
Vesting Date, all unvested RSUs subject to the Award will be immediately
forfeited upon such termination without any consideration due to the
Participant.

 

b.              The Administrator may cancel, rescind, withhold or otherwise
limit or restrict the Award or the RSUs at any time if the Participant breaches
any agreement with the Company or an Affiliate with respect to non-competition,
non-solicitation, or non-hire.

 

6.              Prohibitions on Transfer and Sale.  Except as permitted by the
Plan, the Award shall not be assigned, pledged or transferred in any way
(whether by operation of law or otherwise) and shall not be subject to
execution, attachment or any similar process.  Any attempted transfer,
assignment, pledge or other disposition of the Award, the RSUs or of any rights
granted under this Agreement that is contrary to the provisions of the Plan or
this Section 6, or the levy of any attachment or similar process upon the Award,
shall be null and void.  Except as permitted by the Plan, the shares of Stock to
be issued pursuant to this Agreement shall be issued, during the Participant’s
lifetime, only to the Participant (or, in the event of legal incapacity or
incompetence, to the Participant’s guardian or representative).

 

7.              Securities Law Compliance.  The Participant specifically
acknowledges and agrees that any sales of shares of Stock issued hereunder shall
be sold in accordance with the requirements of the Securities Act of 1933, as
amended.

 

--------------------------------------------------------------------------------


 

8.              Rights as a Stockholder.  The Participant shall have no rights
as a stockholder, including voting and dividend rights, until the shares of
Stock (if any) are delivered to the Participant in accordance with Section 4 of
this Agreement.

 

9.              Tax Liability of the Participant and Payment of Taxes.

 

a.              The Participant acknowledges and agrees that, regardless of any
action the Company or the Participant’s employer takes with respect to any or
all income tax, social insurance, payroll tax, payment on account or other
tax-related withholding (the “Tax Related Items”), the ultimate liability for
all Tax Related Items legally due by the Participant is and remains the
Participant’s responsibility and may exceed the amount actually withheld by the
Company or the Participant’s employer.  The Participant further agrees and
acknowledges that the Company and the Participant’s employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Award, including the grant of the Award,
the vesting or settlement of the RSUs, or the subsequent sale of any shares of
Stock acquired upon settlement of the Award; and (ii) do not commit to and are
under no obligation to structure the terms of the Award to reduce or eliminate
the Participant’s liability for Tax Related Items or achieve any particular tax
result.  Further, the Participant understands and acknowledges that if the
Participant has become subject to tax in more than one jurisdiction between the
Grant Date and the date of any relevant taxable event, the Company and/or the
Participant’s employer (or former employer, as applicable) may be required to
withhold or account for Tax Related Items in more than one jurisdiction.

 

b.              At the time any portion of the RSUs becomes taxable to the
Participant, the Participant will be required to pay to the Company any Tax
Related Items due as a result of such taxable event.  The Company shall have the
right to withhold from any payment made in respect of the RSUs, transfer of
shares of Stock acquired upon settlement of the Award, or payment made to the
Participant or to any person hereunder, whether such payment is to be made in
cash or in shares of Stock, all Tax Related Items as shall be required, in the
determination of the Company, pursuant to any statute or governmental regulation
or ruling.  The Participant acknowledges and agrees that the Company, in its
sole discretion, may satisfy such withholding obligation by any one or
combination of the following methods:

 

i.      by requiring the Participant to deliver a properly executed notice
together with irrevocable instructions to a broker approved by the Company to
sell shares of Stock and deliver promptly to the Company the amount of sale
proceeds required to pay the amount required to be withheld;

 

ii.   by requiring (or allowing) the Participant to pay such amount in cash or
check;

 

iii.                                                by deducting such amount
from the Participant’s current compensation;

 

iv.                                               by allowing the Participant to
surrender other shares of Stock, which (A) in the case of shares of Stock
initially acquired from the Company (upon the exercise of a stock option or
otherwise), have been owned by the Participant for such period (if any) as may
be required to avoid a charge to the Company’s earnings, and (B) have a fair
market value on the date of surrender equal to the amount required to be
withheld;

 

v.  by withholding a number of shares of Stock to be issued upon delivery of
shares of Stock under the Award which have a fair market value equal to the
minimum statutory rate or other applicable withholding rate;

 

vi.                                               by selling any shares of Stock
to the extent required to satisfy the Company’s withholding obligations; and

 

vii.                                            by such other means as the
Administrator in its discretion and without notice deems appropriate, including
withholding from salary or other amounts payable to the Participant, shares of
Stock or cash having a value sufficient to satisfy the tax withholding
obligation.

 

If the obligation for withholding taxes is satisfied by withholding shares of
Stock, then the Participant will, for tax purposes, be deemed to have been
issued the full number of shares of Stock subject to the vested Award,
notwithstanding that a number of the shares of Stock are withheld solely for the
purpose of paying the applicable withholding taxes.

 

--------------------------------------------------------------------------------


 

10.       Participant Acknowledgments and Authorizations.  The Participant
acknowledges the following:

 

a.              The Plan is established voluntarily by the Company, it is
discretionary in nature, and it may be modified, amended, suspended or
terminated by the Company at any time, to the extent permitted by the Plan;

 

b.              The Award is voluntary and occasional and does not create any
contractual or other right to receive future Awards, or benefits in lieu of
Awards, even if Awards have been granted in the past;

 

c.               All decisions with respect to future Awards or other grants, if
any, will be at the sole discretion of the Company;

 

d.              The value of the Award is an extraordinary item of compensation
outside of the scope of the Participant’s Employment.  As such, the Award is not
part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses, long-term
service awards, pension or retirement benefits or similar payments.  The future
value of the shares of Stock underlying the Award is unknown and cannot be
predicted with certainty;

 

e.               The Award and Participant’s participation in the Plan shall not
create a right to Employment or be interpreted as forming an employment or
service contract with the Company, the Participant’s employer or any Affiliate
and shall not interfere with the ability of the Company, the Participant’s
employer or any Affiliate, as applicable, to terminate Participant’s Employment;

 

f.                The Participant’s participation in the Plan is voluntary;

 

g.               The Award, the RSUs, and the shares of Stock received upon
settlement of the Award, if any, are not intended to replace any pension rights
or compensation;

 

h.              No claim or entitlement to compensation or damages shall arise
from forfeiture of the Award resulting from termination of the Participant’s
Employment (for any reason whatsoever, whether or not later found to be invalid
or in breach of employment laws in the jurisdiction where the Participant is
employed or the terms of the Participant’s employment agreement, if any), and in
consideration of the Award to which the Participant is not otherwise entitled,
the Participant irrevocably agrees never to institute any claim against the
Company, the Participant’s employer or any Affiliate, waives the Participant’s
ability, if any, to bring any such claim and releases the Company, the
Participant’s employer and any Affiliate from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant shall be
deemed irrevocably to have agreed not to pursue such claim and agrees to execute
any and all documents necessary to request dismissal or withdrawal of such
claim; and

 

i.                  Unless otherwise provided in the Plan or by the Company in
its discretion, the Award and the benefits evidenced by this Agreement do not
create any entitlement to have the Award, the RSUs, or the shares of Stock
received upon settlement of the Award or any such benefits transferred to, or
assumed by, another company nor to be exchanged, cashed out or substituted for,
in connection with any corporate transaction affecting the Stock.

 

11.       Recovery of Compensation.  The RSUs, any shares of Stock delivered
hereunder and any gains or other amounts realized in respect of such RSUs or
shares of Stock shall be subject to recoupment by the Company to the extent
required to comply with (a) applicable law or regulation or the rules of the
stock exchange on which the Stock is traded or (b) any applicable Company
clawback or recoupment policy as in effect from time to time.

 

12.       Notices.  Notices required or permitted by the terms of this Agreement
or the Plan shall be given by the Company and the Participant as set forth in
the Plan.

 

13.       Benefit of Agreement.  Subject to the provisions of the Plan and the
other provisions hereof, this Agreement shall be for the benefit of and shall be
binding upon the heirs, executors, administrators, successors and assigns of the
parties hereto.

 

14.       Governing Law.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Delaware relating to the issuance of
stock and the consideration received therefor, without giving effect to the
conflict

 

--------------------------------------------------------------------------------


 

of laws principles thereof.  Except as prohibited by applicable law, provisions
of this Agreement not relating the foregoing shall be governed by and construed
in accordance with the domestic substantive laws of the Commonwealth of
Massachusetts without giving effect to any choice or conflict of laws provisions
or rule that would cause the application of the domestic substantive laws of any
other jurisdiction.  Except as prohibited by applicable law, for the purpose of
litigating any dispute that arises under this Agreement, whether at law or in
equity, the parties hereby consent to the exclusive jurisdiction in the
Commonwealth of Massachusetts and agree that such litigation shall be conducted
in the state courts of Massachusetts or the federal courts of the United States
for the District of Massachusetts.

 

15.       Severability.  If any provision of this Agreement is held to be
invalid or unenforceable by a court of competent jurisdiction, then such
provision or provisions shall be modified to the extent necessary to make such
provision valid and enforceable, and to the extent that this is impossible, then
such provision shall be deemed to be excised from this Agreement, and the
validity, legality and enforceability of the rest of this Agreement shall not be
affected thereby.

 

16.       Entire Agreement.  Unless otherwise provided in writing in a separate
agreement between the Participant and the Company or an Affiliate, this
Agreement, together with the Plan and the Notice, constitutes the entire
agreement and understanding between the parties hereto with respect to the
subject matter hereof and supersedes all prior oral or written agreements and
understandings relating to the subject matter hereof.  No statement,
representation, warranty, covenant or agreement not expressly set forth in this
Agreement shall affect or be used to interpret, change or restrict the express
terms and provisions of this Agreement, provided, however, in any event, this
Agreement shall be subject to and governed by the Plan.

 

17.       Modifications and Amendments; Waivers and Consents.  The terms and
provisions of this Agreement may be modified or amended as provided in the
Plan.  Except as provided in the Plan, the terms and provisions of this
Agreement may be waived, or consent for the departure therefrom granted, only by
a written document executed by the party entitled to the benefits of such terms
or provisions.  No such waiver or consent shall be deemed to be or shall
constitute a waiver or consent with respect to any other terms or provisions of
this Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

18.       Miscellaneous.

 

a.              Successors and Assigns.  This Agreement shall bind and inure
only to the benefit of the parties to hereto (the “Parties”) and their
respective successors and assigns.

 

b.              No Third-Party Beneficiaries.  Nothing in this Agreement is
intended to confer any rights or remedies on any persons other than the Parties
and their respective successors or assigns.  Nothing in this Agreement is
intended to relieve or discharge the obligation or liability of third persons to
either Party.  No provision of this Agreement shall give any third person any
right of subrogation or action over or against either Party.

 

c.               Termination or Amendment of the Award. The Administrator may
amend the terms of the Award theretofore granted, prospectively or
retroactively, provided that the Award as amended is consistent with the terms
of the Plan.  Also within the limitations of the Plan, the Administrator may
modify, extend or assume the Award or may accept the cancellation of the Award
or the RSUs or other equity-based compensation awards granted by another issuer
in return for the grant of new Awards for the same or a different number of
shares of Stock and on the same or different terms and conditions.

 

d.              Data Privacy.

 

i.      The Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Participant’s
personal data as described in this Agreement and any other grant materials by
and among, as applicable, the Participant’s employer, the Company and any
Affiliate for the exclusive purpose of implementing, administering and managing
the Participant’s participation in the Plan.

 

ii.   The Participant understands that the Company and the Participant’s
employer may hold certain personal information about the Participant, including,
but not limited to, the Participant’s name, home address and telephone number,
date of birth, social insurance number or other identification

 

--------------------------------------------------------------------------------


 

number, salary, nationality, job title, any shares of stock or directorships
held in the Company, details of all RSUs or any other entitlement to shares of
stock awarded, canceled, exercised, vested, unvested or outstanding in the
Participant’s favor, for the exclusive purpose of implementing, administering
and managing the Plan (“Data”).

 

iii.                                                The Participant understands
that Data will be transferred to a third party stock plan service provider as
may be selected by the Company to assist the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States, or elsewhere, and
that the recipients’ country may have different data privacy laws and
protections than the Participant’s country.  The Participant understands that if
the Participant resides outside the United States, the Participant may request a
list with the names and addresses of any potential recipients of the Data by
contacting the Participant’s local human resources representative.  The
Participant authorizes the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing the Participant’s participation in the Plan.  The Participant
understands that the Data will be held only as long as is necessary to
implement, administer and manage the Participant’s participation in the Plan. 
The Participant understands that if the Participant resides outside the United
States, the Participant may, at any time, view the Data, request additional
information about the storage and processing of the Data, require any necessary
amendments to the Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Participant’s local human resources
representative.  Further, the Participant understands that the Participant is
providing the consents herein on a purely voluntary basis.  If the Participant
does not consent, or if the Participant later revokes his or her consent, the
Participant’s employment status or service and career with the Participant’s
employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing the Participant’s consent is that the Company would not
be able to grant the Participant RSUs or other equity awards or administer or
maintain such awards.  Therefore, the Participant understands that refusing or
withdrawing the Participant’s consent may affect the Participant’s ability to
participate in the Plan.  For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Participant’s local human
resources representative.

 

19.       Imposition of Other Requirements.  The Company reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
RSUs and on any shares of Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

20.       Addendum for Non-U.S. Countries.  Notwithstanding any provisions in
this Agreement, the Award shall be subject to the special terms and conditions
set forth in any Addendum to this Agreement for the Participant’s country (the
“Addendum”).  Moreover, if the Participant relocates to one of the countries
included in the Addendum, the special terms and conditions for such country will
apply to the Participant, to the extent the Administrator determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan.  The
Addendum constitutes part of this Agreement.

 

21.       Company Signature; Participant Electronic Acknowledgment.  An
authorized representative has signed this Agreement below.  By acknowledging
acceptance of the terms of this Agreement through an electronic acknowledgment
system established by the Company or its designated broker, the Participant
agrees to be bound by all of the terms of this Agreement and the Plan.  The
Award will not become effective, and the Participant will therefore have no
rights to or in the Award, until the Participant acknowledges his or her
acceptance of the terms of this Agreement in the manner required by the Company.

 

--------------------------------------------------------------------------------


 

 

CUBIST PHARMACEUTICALS, INC.

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

THE PARTICIPANT

 

 

 

 

 

 

 

Name:

 

--------------------------------------------------------------------------------